DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/12/2121 has been entered.
	

	Claim status
The examiner acknowledged the amendment made to the claims on 03/12/2121.
Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are previously presented. Claims 2, 5, 9-12, 18, 21-22, 27-30 and 32 are cancelled. Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are hereby examined on the merits.
	
Examiner Notes
Any objections and/or rejections made in the previous actions, and not repeated below, are hereby withdrawn.

Claim Objections
Claim 7 is objected to because of the following informalities:  the status of the claim should be “previously presented”, given that no amendment is made to the claim filed 08/06/2020.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Forusz US Patent Application Publication No. 2002/0054949 (hereinafter referred to as Forusz)  in view of Ragnarsson US Patent Application Publication No. 2012/0114819 (hereinafter referred to as Ragnarsson).
Regarding claims 1, 3, 6-8, 17 and 19, Forusz teaches a beverage concentrate comprising a citric acid acidulant, a flavor, aspartame or acesulfame-K or sucralose high-intensity sweetener ([0025]-[0026]); Forusz further teaches that the beverage concentrate is diluted 5 times to make a final beverage such that the final beverage can have about 0.0026 to 33% (w/v) maltodextrin derived from corn, about 0.013 to 0.26% (w/v) ascorbic acid, about 0.009 to 0.56% (w/v) citric acid  and a pH of about 4-4.6 
Given that the final beverage has about 0.0026 to 33% (w/v) maltodextrin and that the concentrate is 5 times concentrated, the soluble corn fiber concentration in the concentrate overlaps with that recited in claims 1 and 3 (for example, when the final beverage contains 6.6% maltodextrin, the concentrate will have 33% maltodextrin, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the final beverage has about 0.013 to 0.26% (w/v) ascorbic acid and about 0.009 to 0.56% (w/v) citric acid and that that the beverage concentrate is 5 times concentrated, the amount of acidulant in the concentrate overlaps with that recited in claim 1 (for example, when the final beverage contains the highest amount 0.26% (w/v) ascorbic acid and the highest amount 0.56% (w/v) citric acid, the beverage concentrate will have 4.1% (w/w) acidulant, e.g., (0.56% +0.26%) x 5 = 4.1%, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The amount of acidulant of 4.1% acidulant in the concentrate as disclosed by Forusz is very close to the amount of “about 6%” recited in claim 6, given that both Forusz and the claimed invention are directed to beverage concentrate comprising fiber and acidulant, and that “about 6%” allows a value that is slightly below 6%, for example, 5%.  It has been held that a prima facie case of obviousness exists where the claimed  
Further, Ragnarsson teaches a beverage concentrate that includes 5-30% acidulant to improve flavor and to provide a low pH (Table 27; [0123] and [0083]). 
Both Forusz and Ragnarsson are directed to acidic beverage concentrates with an acidulant ingredient. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including an acidulant of 5-30% in order to improve flavor and to provide a low pH.
The amount of acidulant taught by Ragnarsson overlaps with that recited in claim 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Given that the pH of the final beverage obtained from dilution of beverage concentrate is 4-4.6, the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, for the reason that dilution with water will normal result in the concentration of [H]+ decreases. Thus, Forusz teaches a beverage with the pH of which overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, Ragnarsson teaches a beverage concentrate having acidulant so that pH of the beverage concentrate is between 1.4 and 3.5 ([0087]). Ragnarsson further teaches that this pH range will improve microbial stability and avoid substantial degradation of the flavor in the acidic environment over the shelf life of the concentrate 
 The pH taught by Ragnarsson falls within or overlaps with those in claims 1, 7 and 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Forusz in view of Ragnarsson does not teach that the viscosity of the beverage concentrate as recited in claims 1 and 19. However, given that Forusz in view of Ragnarsson teaches a beverage concentrate comprising an acidulant, a flavor, a high intensity sweetener, a soluble corn fiber with the concentration overlapping with that recited in the claim, and the pH of the concentrate overlaps with that recited in the claim, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 4, Forusz in view of Ragnarsson teaches what has been recited above but does not teach that the serving size for the beverage concentrate is 5-10 ml. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have chosen any size of serving such that the final beverage has the preferable amount of fiber, acidulant and sweetener. Therefore, the amount of serving as recited in the claim is merely an obvious variant of the prior art.  	
Regarding claims 13 and 14, Forusz teaches a preservative comprising potassium sorbate ([0026]).
Regarding claims 15 and 16, Forusz teaches what has been recited above but does not teach the amount of preservative in the beverage concentrate. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of the preservative in the beverage concentrate to such that the beverage concentrate could maintain the desired shelf stability. As such, the concentration as recited in the claim is merely an obvious variant of the prior art.
Further, Ragnarsson teaches that a beverage concentrate should have at 0-0.1% preservative (Table 24).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including a preservative concentration taught by Ragnarsson to maintain the desired shelf stability.
  The preservative concentration taught by Ragnarsson overlaps with those in claims 15 and 16. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 20, Forusz teaches adding citric acid, sodium citrate, sodium ascorbate, and citric acid to the beverage concentrate ([0025]), which necessarily form a buffer to modulate pH. 
Regarding claims 23-24, Forusz in view of Ragnarsson as recited above, teaches providing the beverage concentrate of claims 1. Forusz  in view of Ragnarsson does not teach “admixing a serving of 5 mL to 10 mL of the beverage concentrate with water to a volume in a range of about 6 ounces to about 20 ounces” in claim 23 and “the volume is about 8 ounces” recited in claim 24, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have admixed/diluted any volume of beverage concentrate with water at his/her will to any volume depending on the intensity of the flavor of the beverage concentrate desired in the final beverage. 
Regarding claim 25, Forusz teaches the step of pasteurizing of the beverage concentrate ([0026]).
Regarding claim 26, Forusz teaches adding citric acid, sodium citrate, sodium ascorbate, and citric acid to the beverage concentrate, which necessarily form a buffer to modulate pH. 
Regarding claim 31, given that the final beverage has about 0.0026 to 33% (w/v) maltodextrin and that that the concentrate is 5 time concentrated, the soluble corn fiber concentration in the concentrate overlaps with that recited in claim 31 (for example, when the final beverage contains 6.6% maltodextrin, the concentrate will have 33% prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 33, Forusz in view of Ragnarsson does not teach that the dietary fiber is 3 gram per serving. However, as recited above, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have admixed/diluted any volume of beverage concentrate with any volume of water at his/her will to get a beverage with desired amount of fiber per serving depending on the intensity of the flavor of the beverage concentrate desired in the final beverage.

Response to Arguments
Applicant's arguments filed 03/12/2121 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the Remarks that Forusz does not teach its concentrate is diluted 5 time, for the reason that the solute would make a considerable contribution to the total volume of the solution. Applicant even goes on to assert that the volume of a solution as in w/v should be the sum of the volume of the solute + the volume of the solvent (e.g., water).
This assertion is not accurate. According to applicant’s theory, if one dissolves 50 gram of table sugar in 100 ml water, the volume of the solution would be 131 ml because the volume of sugar is 31 cm3 (the density of table sugar is 1.6 g/cm3 so the volume of the table sugar is 50/1.6= 31 cm3) and volume of water is 100 ml. However, 
Applicant argues on page 8-9 of the Remarks that there is no basis to assume that the density of the beverage concentrate is 1 g/ml, for the reason that water is not necessarily dominant is the solution. Applicant goes on to argues that applicant has reported a density of 1.243 g/ml or 1.245 g/ml for the claimed concentrate, which is bigger than 1 g/ml.
Those arguments are not persuasive. The concentrate of Forusz is a water based concentrate thus assuming a density of 1 g/ml for calculation purpose is reasonable. As for the density of 1.243 g/ml or 1.245 g/ml as reported by the specification, it is of note that the beverage concentrates that have the aforementioned densities are not the beverage concentrate of claim 1, for the reason that they contain a soluble fiber content that is way above the claimed amount (see Table 5 and Table 6, the concentrates contain more than 60% fiber).
 Even if, in arguendo, that the beverage concentrate of claim 1 really has a density of 1.243 g/ml or 1.245 g/ml, such a value is still very close to 1 g/ml, and applying the density of 1.243 g/ml in the calculation of fiber content still results in a fiber content that overlaps with that recited in claims 1 (for example, when the final beverage 
Similarly, using the density of 1.243 g/ml as opposed to 1 g/ml to calculate the amount of acidulant will result in a beverage that has a maximum acidulant content that is very close to the lower limit of the claimed range (for example, when the final beverage contains the highest amount 0.26% (w/v) ascorbic acid and the highest amount 0.56% (w/v) citric acid, the beverage concentrate will have (0.56% +0.26%) x 5/1.243 = 3.3% w/w), that one skilled in the art would have expected them to have the same properties, given that both Forusz and the claimed invention are directed to the same field of endeavors.
Regardless, the examiner has brought Ragnarsson to teach that beverage concentrate can have an acidulant amount of 5-30%, thus rendering obvious the claimed acidulant amounts.
Applicant argues on page 9 of the Remarks that there is no basis to assuming the concentrate to have a lower pH than 4-4.6 for the reason that a buffer is being used to maintain the pH. 
This argument is not persuasive.  Forusz clearly teaches that the pH of the final beverage obtained from dilution of beverage concentrate is 4-4.6 ([0012]), thus the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, considering that dilution with water will normal result in the concentration of [H]+ decreases. This fact holds even a buffer is present, for the reason that a buffer does not have unlimited buffering capability. Regardless, the examiner has brought Ragnarsson 
Applicant asserts on pages 9-10 of the Remarks that “the Examiner assumes the viscosity of the Forusz’s concentrate would overlap with the claimed viscosity even though Forusz does not disclose a concentrate viscosity. The only thing we know about the viscosity of Forusz’ composition is that the viscosity of the diluted beverage is 1.4 centipoise or less”.
As enumerated in the office action mailed 04/13/2020 and in the instant office actions, although Forusz in view of Ragnarsson does not teach that the viscosity of the beverage concentrate, Forusz in view of Ragnarsson teaches a beverage concentrate that is essentially the same as that recited in the claim. As such, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The burden is on the applicant to show that the prior art does not have the claimed viscosity.
Applicant asserts on page 10 of the Remarks that Forusz devotes only one paragraph to the concentrate, which is a problem. 
The examiner submits that it does not matter that Forusz only devote one paragraph for the concentrate, for the reason that the prior art in a whole has rendered obvious the claimed invention, as enumerated in the office action mailed 04/13/2020 and in the instant office actions.
Applicant argues on page 11 of the remarks that 6% acidulant as recited in claim 6 is significantly higher than that of Forusz, that the skilled artisan would not be motivated to increase acidulant for the reason that inulin will undergo hydrolysis at pH < 4, and that Ragnarsson does not teach fiber containing beverage, and that it is not reasonable to assume increasing the acidulant would lower pH because the presence of the buffer.
None of those arguments is persuasive. First, a 6% acidulant is hardly “significantly” higher than 4% acidulant. On the contrary, the examiner holds that the two are very close that one skilled in the art would have expected them to have the same properties, given that both Forusz and the claimed invention are directed to beverage concentrate comprising fiber and acidulant.  The burden is on the applicant to present evidence to show that they do not have the same properties. Second, regarding the stability of inulin at a low pH, the examiner has indicated in the office action mailed 09/14/2020 (para. 35) that Inulin does not easily experience hydrolysis as the applicant asserts, and it appears that the fibers of inulin are fairly stable at lower pH. Third, applicant’s assertion that Ragnarsson does not teach fiber containing beverage is piecemeal. Ragnarsson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, the amount of acidulant or pH and in combination with the primary reference, discloses the presently claimed invention. Fourth, regarding the 
For the forgoing reasons enumerated above, applicant’s arguments regarding claim 7 is not persuasive either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/CHANGQING LI/Examiner, Art Unit 1793